DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2022 has been entered.
 
Response to Amendment
This action is in response to amendments and remarks filed on 09/14/2022. Claims 1-2, 4-12, 14-17, and 19-20 are considered in this office action. Claims 1, 11, and 16 have been amended. Claims 3, 13, and 18 are cancelled. Claims 1-2, 4-12, 14-17, and 19-20 are pending examination. The 35 U.S.C. 112(b) rejections of claims 1-20 have been withdrawn in light of the instant amendments.

Response to Arguments
Applicant presents the following arguments regarding the previous office action:
The present invention is not an abstract idea and amounts to more than routine and conventional activities performed by a generic computer, and computing a time to park by a processor, as well as updating a representation of the isoline in the isoline map based on real-time parking information, are steps that cannot be performed in the human mind or performed by human hand
The methodology provides for an improved specific way of providing an isoline map of a time to park at a destination that visualizes where and when to park and transfer to alternate mode of transport with the claims providing the steps of computing a time to park by a processor, as well as updating a representation of the isoline in the isoline map based on real-time parking information, and thus the present invention clearly provides an improvement in a technological field (i.e., navigational services) by reducing the complexity of the process and making it less difficult for the user to comprehend
Neither of cited references Jean or Asai teach or suggest determining at least one alternate mode of transport that is located beyond the boundary of the geographic area delineated by the isoline and that has an estimated time of arrival less than the time to park
None of the cited references teach the newly added limitations of the amended independent claims
Even if the applied references of Jean and Asai are combined, the claimed subject matter will not result

Applicant's arguments A.-E. have been fully considered but they are not persuasive.
Regarding Applicant’s argument A. that the present invention is not an abstract idea and amounts to more than routine and conventional activities performed by a generic computer, and computing a time to park by a processor, as well as updating a representation of the isoline in the isoline map based on real-time parking information, are steps that cannot be performed in the human mind or performed by human hand, Examiner respectfully disagrees. When viewed individually and as a whole, the limitations of the independent claims recite the abstract ideas of computing a time to park (mental process of evaluation and mathematical calculation), determining a boundary of a geographic area (mental process of evaluation and judgement), determining an alternate mode of transport beyond the determined boundary and an arrival time less than the computed time to park (mental process of evaluation and judgment and mathematical calculation), and determining that the time to park at the destination is increasing or decreasing (mental process of observation and judgement). These limitations could be practically performed in the human mind by, for example, a user determining how long it will take to park at a local sporting arena based on previous experience and current traffic conditions, provided by, e.g., a local traffic radio station, around the sporting arena (computing the time to park based on real-time parking information), visualizing the area around the sporting arena and the traffic conditions in that area (determining a boundary of the geographic area), determining that a close-by public transportation station (e.g., bus stop, subway station, etc.) will transport the user to the sporting arena sooner, according to the public transportation schedule, than if the user were to drive and park at the sporting area (determining an alternative mode of transport beyond the determined boundary and an arrival time less than the computed time to park), and determining that the time to park at the sporting arena is increasing/decreasing over a period of time according to updated real-time traffic conditions provided by, e.g., the local traffic radio station (determining that the time to park at the destination is increasing or decreasing). The limitations regarding providing data to generate a user interface display and updating said display in real-time to indicate the increasing/decreasing time to park amount to insignificant extra-solution activity of displaying information that is incidental to the primary process or product for determining an isoline map of a time to park at a destination, and is merely a nominal or tangential addition to the claim that amounts to necessary data outputting (MPEP 2106.05(g)). The additional elements of using a computer interface, processor, and memory are merely invoked as tools to perform the existing processes of calculating, manipulating, and displaying data and amount to no more than mere instructions to implement the abstract ideas on a computer that do not meaningfully limit the claim (MPEP 2106.05(f)). When evaluated as a whole, the claim does not apply, rely on, or use the recited abstract ideas in a manner that imposes a meaningful limit on the abstract ideas and thus does not integrate the abstract ideas into a practical application (MPEP 2106.04(d)). The dependent claims merely further elaborate on the recited abstract ideas in the respective independent claims. Therefore, Examiner maintains the 35 U.S.C. 101 rejection.
Regarding Applicant’s argument B. that the methodology provides for an improved specific way of providing an isoline map of a time to park at a destination that visualizes where and when to park and transfer to alternate mode of transport with the claims providing the steps of computing a time to park by a processor, as well as updating a representation of the isoline in the isoline map based on real-time parking information, and thus the present invention clearly provides an improvement in a technological field (i.e., navigational services) by reducing the complexity of the process and making it less difficult for the user to comprehend, Examiner respectfully disagrees. The improvement is set forth in a conclusory manner and amounts to a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art. Further, the judicial exception alone cannot provide the improvement, and the improvement can be provided by additional elements or by the additional elements in combination with the recited judicial exception (MPEP 2106.05(a)). In the instant case, the improvement to navigational services is provided solely by the abstract ideas of mental processes and mathematical calculations; namely, computing a time to park, determining a boundary, providing data to a user interface, determining an alternate mode of transportation, and determining if the time to park is increasing or decreasing. To show that the involvement of a computer assists in improving the technology, the claims must recite the detail regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method, and must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology (MPEP 2106.05(a)). The claims merely recite gathering and analyzing data using conventional techniques and displaying the result, which has been indicated by the courts to not be sufficient to show improvement to technology (MPEP 2106.05(a); TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48), and do not recite any detail regarding how, the extent to which, and the significance of a computer performing the method of computing a time to park, determining a boundary, providing data to a user interface, determining an alternate mode of transportation, and determining if the time to park is increasing or decreasing. Therefore, Examiner maintains the 35 U.S.C. 101 rejection.
Regarding Applicant’s argument C. that neither of cited references Jean or Asai teach or suggest determining at least one alternate mode of transport that is located beyond the boundary of the geographic area delineated by the isoline and that has an estimated time of arrival less than the time to park, Examiner respectfully disagrees. Cited reference Jean teaches an isochrone map in which colors delineate the boundary of the geographic area and in which colors shown on streets indicate geographic areas surrounding the destination where the time to park applies (Jean, pages 6 and 7 and Fig. 2). Cited reference Asai teaches searching for a route using public transportation R2 including stations closest to the current location (i.e., beyond the boundary of the geographic area delineated by the isoline as taught by cited reference Jean) (Asai, Col. 7 lines 34-37) and comparing the cost of route R2 and a vehicular route R1, where a smaller cost indicates the destination can be reached in a shorter time (i.e., at a lesser time of arrival) (Asai, Col. 8 lines 25-33). When the cost of route R2 is found to be smaller than the cost of route R1, it is determined that there is a merit in selecting route R2 (Asai, Col. 8 lines 53-56). When there is no vacancy in parking lots near the destination, route R1 cannot be selected (because the time to park is greater) and route R2 is indicated (because the time of arrival would be less than the time to park when there is no vacancy in parking lots near the destination) (Asai, Fig. 2 step S107; Col. 8 line 63 to Col. 9 line 4). In other words, the combination of cited references Jean and Asai teaches determining an alternate mode of transport as taught by Asai (public transportation R2) beyond the boundary of the geographic area, which is delineated by an isoline as taught by Jean, and having an estimated time of arrival less than the time to park as taught by Asai (having a smaller cost indicating a shorter time to reach the destination). It would have been obvious to one of ordinary skill in that art to combine the teachings of cited references Jean and Asai to have the boundary of the geographic area, beyond which an alternate mode of transport that has an estimated time of arrival less than the time to park is determined as taught by Asai, be delineated by the isoline taught by cited reference Jean. The motivation for doing so would be to permit a driver to compare travel time required for driving the vehicle to the destination with that required by public transport to reach the same destination, and recommend one or the other to the user (Asai, Col. 1, lines 36-51), and show the time required for each route to the user on the user interface using isochrones as in Jean for visual comparison by the user between driving to the destination or parking at a transportation station and taking public transportation to reach the destination. Therefore, Examiner maintains that the above stated limitation is taught by the currently cited references.
Regarding Applicant’s argument D. that none of the cited references teach the newly added limitations of the amended independent claims, Examiner respectfully disagrees. Cited reference Jean teaches basing parking availability/probability (i.e., time to park) on real-time data, which would necessarily indicate if the parking availability/probability is increasing or decreasing over time, and using a model that processes a collection of vehicle traces (real-time data) that is filtered out in such a way that the end of the trace corresponds to a parking event (parking information) (Jean, Pg. 2 Background par. 1, Pg. 3 Model par. 2). Traffic information is used to initialize the time needed to travel each street by car, a new expected time (which includes both the time to drive to a parking spot and the time needed to walk from the parking spot to the final destination (Jean, Pg. 5 Isochrones computation par. 1)) to destination is calculated, and an isochrome map with each street augmented with an expected time to reach the destination (Jean, Pg. 5-6 Isochrones computation par. 3-5), where the isochrone map necessarily updates based on changes in the received real-time data. In other words, Jean teaches monitoring changes (increases/decreases) in real-time data to determine parking availability/probability over time, and using the determined parking availability/probability with traffic information to output an updated isochrone map with the expected time to reach the destination. Therefore, Examiner maintains that the cited references teach the newly amended limitations of the independent claims.
Regarding Applicant’s argument E. that even if the applied references of Jean and Asai are combined, the claimed subject matter will not result, Examiner respectfully disagrees. Modifying the teachings of Jean to incorporate the teachings of Asai would result in a method implemented by a processor taught by cited reference Jean that computes multiple navigation routes that include a measure corresponding to the total time needed and historical probabilities of days and hours of the day to park the car at a destination and determines an isochrone map in which colors delineate the boundary of the geographic area including the areas surrounding the destination where the time to park applies as taught by cited reference Jean, and further provides the computed data to a user interface and determines an alternate mode of transport with an estimated time of arrival less than the time to park as taught by cited reference Asai. In other words, it would have been obvious to one of ordinary skill to modify the processor that performs certain functions taught by cited reference Jean also perform the functions taught by cited reference Asai. Therefore, Examiner maintains that the teachings of cited references Jean and Asai can be combined to result in the claimed invention.

35 USC 101 Rejections
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to a judicial exception involving abstract ideas and/or mental concepts without significantly more. 
101 Analysis: Step 1
Claims 1-10 are directed to a method.
Claims 11-15 are directed to an apparatus or machine.
Claims 16-20 are directed to a manufacture.
Therefore, claims 1-20 fall at least into one of the four statutory categories.
101 Analysis: Step 2A, Prong I (MPEP 2106(III))
Step 2A, Prong I of the Subject Matter Eligibility Test for Products and Processes analyzes the claims to determine whether they recite subject matter that falls into one of the following groups of abstract ideas:
1) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I);
2) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II); and 
3) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).
The following claims include limitations that recite an abstract idea and will be used to represent additional claims that merely elaborate on the recited abstract ideas for the remainder of the 35 U.S.C 101 rejection.
Claim 1 recites the following abstract ideas:
A method for providing an isoline map of a time to park at a destination, comprising: computing, by a processor, the time to park at a destination of a navigation route (mathematical calculation), wherein the time to park represents an estimated time that is needed for a vehicle to park within a geographic area surrounding the destination, and wherein the time to park is computed based on at least real-time parking information; determining an isoline that delineates a boundary of the geographic area (mental process of evaluation and judgement), wherein the isoline indicates an extent of the geographic area in which the time to park applies; providing data to generate a user interface depicting a representation of the isoline with respect to the destination in the isoline map; determining at least one alternate mode of transport that is located beyond the boundary of the geographic area delineated by the isoline and that has an estimated time of arrival less than the time to park (mental process of evaluation and judgement and mathematical calculation); determining that the time to park at the destination is increasing or decreasing over a monitored period of time (mental process of observation and judgement); and updating the representation of the isoline in the isoline map in real-time to indicate the increasing or the decreasing of the time to park.
Claim 11 recites the following abstract ideas:
An apparatus for providing an isoline map of a travel time on a route leg of an intermodal route to a destination, comprising: at least one processor; and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following, compute the travel time on the route leg of the intermodal route (mathematical calculation), wherein the route leg is among a plurality of route legs of the intermodal route computed to reach the destination, and wherein the time to park is computed based on at least real-time parking information; determine an isoline that delineates a boundary of a geographic area surrounding the destination that is reachable within the travel time on the route leg (mental process of evaluation and judgement); provide data to generate a user interface depicting a representation of the isoline with respect to the destination in the isoline map; determine at least one alternate mode of transport that is located beyond the boundary of the geographic area delineated by the isoline and that has an estimated time of arrival less than the time to park (mental process of evaluation and judgment and mathematical calculation); determine that the time on the route leg is increasing or decreasing over a monitored period of time (mental process of observation and judgement); and update the representation of the isoline in the isoline map in real-time to indicate the increasing or the decreasing of the time to park..
Claim 16 recites the following abstract ideas:
A non-transitory computer-readable storage medium for providing an isoline map of a time to park at a destination, carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to at least perform the following steps: computing the time to park at a destination of a navigation route (mathematical calculation), wherein the time to park represents an estimated time that is needed for a vehicle to park within a geographic area surrounding the destination, and wherein the time to park is computed based on at least real-time parking information; determining an isoline that delineates a boundary of the geographic area (mental process of evaluation and judgment), wherein the isoline indicates an extent of the geographic area in which the time to park applies; providing data to generate a user interface depicting a representation of the isoline with respect to the destination in the isoline map; determining at least one alternate mode of transport that is located beyond the boundary of the geographic area delineated by the isoline and that has an estimated time of arrival less than the time to park (mental process of evaluation and judgement and mathematical calculation); determining that the time to park at the destination is increasing or decreasing over a monitored period of time (mental process of observation and judgement); and updating the representation of the isoline in the isoline map in real-time to indicate the increasing or the decreasing of the time to park..
The examiner submits that the foregoing claim recitations shown in bold constitute mental processes and/or mathematical relationships. Regarding claims 1, 11, and 16, the bolded limitations could be practically performed in the human mind by, for example, a user determining how long it will take to park at a local sporting arena based on previous experience and current traffic conditions, provided by, e.g., a local traffic radio station, around the sporting arena (computing the time to park based on real-time parking information), visualizing the area around the sporting arena and the traffic conditions in that area (determining a boundary of the geographic area), determining that a close-by public transportation station (e.g., bus stop, subway station, etc.) will transport the user to the sporting arena sooner, according to the public transportation schedule, than if the user were to drive and park at the sporting area (determining an alternative mode of transport beyond the determined boundary and an arrival time less than the computed time to park), and determining that the time to park at the sporting arena is increasing/decreasing over a period of time according to updated real-time traffic conditions provided by, e.g., the local traffic radio station (determining that the time to park at the destination is increasing or decreasing). In addition, “compute the time to park” and “determine an isoline that delineates a boundary of a geographic area” rely on mathematical relationships, mathematical formulas or equations, and/or mathematical calculations. Dependent Claims 2-10, 12-15, and 17-10 further elaborate upon the recited abstract ideas in Claims 1, 11, and 16, respectively. Therefore, Claims 1-20 each recite at least one abstract idea.
101 Analysis: Step 2A, Prong II (MPEP 2106.04)
Step 2A, Prong II of the Subject Matter Eligibility Test for Products and Processes analyzes the claims to determine whether a claim recites any additional limitations that integrate the abstract idea into a practical application. The following claims recite additional limitations:
Claims 1 and 16 each recite the following additional limitations:
“providing data to generate a user interface depicting a representation of the isoline with respect to the destination in the isoline map”
“updating the representation of the isoline in the isoline map in real-time to indicate the increasing or the decreasing of the time to park”
Claim 11 recites the following additional limitations: 
“at least one processor; and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following”
“provide data to generate a user interface depicting a representation of the isoline with respect to the destination in the isoline map”
“update the representation of the isoline in the isoline map in real-time to indicate the increasing or the decreasing of the time to park”
The examiner submits that the limitations shown above in bold to do not integrate the aforementioned abstract ideas into a practical application. Regarding claims 1 and 16, the additional limitations of “providing data to generate a user interface depicting a representation of the isoline with respect to the destination in the isoline map” and “updating the representation of the isoline in the isoline map in real-time to indicate the increasing or the decreasing of the time to park” are examples of adding insignificant extra-solution activity to the judicial exception (see MPEP § 2106.05(g)). Specifically, the additional limitation is an example of merely displaying and manipulating data. (See MPEP 2106.05(f) and Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017)).
Regarding claim 11, the additional limitations of “provide data to generate a user interface depicting a representation of the isoline with respect to the destination in the isoline map” and “update the representation of the isoline in the isoline map in real-time to indicate the increasing or the decreasing of the time to park” are likewise examples of merely displaying and manipulating data as discussed above with respect to Claims 1 and 16. The additional limitations in claim 11 of “at least one processor; and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following” are examples of mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f)). Specifically, the additional limitations invoke computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.
Further, the foregoing additional limitations of claim 11 are recited at a high level of generality, defined by function, such that the machine is not an integral part of the claim (MPEP § 2106.04(d)(I)).
The additional limitations do not:
• Reflect an improvement in the functioning of a computer, or to any other technology or technical field – (MPEP § 2106.05(a))
• Apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition
• Apply the judicial exception with, or by use of, a particular machine – (MPEP § 2106.05(b))
• Effect a transformation or reduction of a particular article to a different state or thing – (MPEP § 2106.05(c))
• Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – (MPEP § 2106.05(e))
Dependent claims 2-10, 12-15 and 17-20 further elaborate upon the recited abstract ideas in claims 1, 11 and 16, respectively, but do not provide additional elements, and so do not integrate the abstract ideas into a practical application. Therefore, Claims 1-20 do not integrate the recited abstract ideas into a practical application. 
101 Analysis: Step 2B (MPEP 2105.05)
Step 2B of the Subject Matter Eligibility Test for Products and Processes analyzes the claims to determine if the claims recite additional limitations that amount to significantly more than the judicial exception. 
When considered individually or in combination, the additional limitations of claims 1-20 do not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations do not integrate the abstract idea into a practical application. The additional elements outlined in Step 2A performing functions as designed simply accomplishes execution of the abstract ideas and merely provides data for display.

Therefore, the additional limitations of claims 1-20 do not amount to significantly more than the judicial exception. Thus, claims 1-20 recite abstract ideas with additional elements rendered at a high level of generality resulting in claims that do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.

SC 103 Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Although the invention is not identically disclosed or described as set forth in 35 U.S.C. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a designer having ordinary skill in the art to which the claimed invention pertains, the invention is not patentable.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-12, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jean et al. ("A Winning Strategy to Park", ITS World Congress 2017 Montreal, October 29 – November 2. https://jsgonsette.github.io/PaperITS2017.pdf, pp. 1-8.) in view of Asai et al. (US 6,421,606 B1).
Regarding claim 1, Jean teaches “A method for providing an isoline map of a time to park at a destination (pages 6 and 7 and shows the map in Fig. 2), comprising: computing, by a processor (Pg. 1 Abstract line 8 algorithms are implemented on distributed architectures (processor)), the time to park at a destination of a navigation route (Fig. 2, indicates a destination with a capital letter “T” with multiple navigation routes computed to the destination), wherein the time to park represents an estimated time that is needed for a vehicle to park within a geographic area surrounding the destination (page 7, paragraph following Fig. 2 “[e]ach measure corresponds to the total time needed to park the car and then walk up to the destination” and the paragraph following the conclusion “predict historical probabilities to park on street at different days of the week and different hours of the day”), and wherein the time to park is computed based on at least real-time parking information (Pg. 2 Background par. 1 lines 2-7 teaches using real-time parking information; Pg. 3 Model par. 2 lines 1-2 teaches a model processes a collection of vehicle traces (real-time data) that are filtered out in such a way that the end of the trace corresponds to a parking event (parking information)); determining an isoline that delineates a boundary of the geographic area (pages 6 and 7 and Fig. 2, showing an isochrone map in which colors delineate the boundary of the geographic area), wherein the isoline indicates an extent of the geographic area in which the time to park applies (Fig. 2 in which colors shown on streets indicate geographic areas surrounding the destination where the time to park applies); depicting a representation of the isoline with respect to the destination in the isoline map (Fig 2); determining that the time to park at the destination is increasing or decreasing over a monitored time period (page 2, 1st full paragraph; bases parking availability/probability (i.e., time to park) on real time data, which would necessarily indicate if the parking availability/probability is increasing or decreasing over time; Pg. 3 Model par. 2 teaches using a model that processes a collection of vehicle traces (real-time data) that is filtered out in such a way that the end of the trace corresponds to a parking event (parking information)); and updating the representation of the isoline in the isoline map to indicate the increasing or the decreasing of the time to park (page 2, 1st full paragraph, since the isoline/isochrone map is based on real time data, the map will update as data changes in real time; Pg. 5-6 Isochrones computation par. 1 and 3-5 teach using traffic information to initialize the time needed to travel each street by car, a new expected time (which includes both the time to drive to a parking spot and the time needed to walk from the parking spot to the final destination) to destination is calculated, and an isochrome map with each street augmented with an expected time to reach the destination, where the isochrone map necessarily updates based on changes in the received real-time data)”. However, Jean does not explicitly teach “providing data to generate a user interface” and “determining at least one alternate mode of transport that is located beyond the boundary of the geographic area delineated by the isoline and that has an estimated time of arrival less than the time to park”.
	From the same field of endeavor, Asai teaches “providing data to generate a user interface (see Fig. 1 and Col. 6, lines 13-25 of Asai in which the examiner interprets data is provided to generate a user interface using an input device 14 and display 20 as shown in Fig. 1 to show navigation routes and information to a user) and “determining at least one alternate mode of transport that is located beyond the boundary of the geographic area delineated by the isoline and that has an estimated time of arrival less than the time to park (Col. 7 lines 34-37 and Col. 8 lines 25-33 teach searching for a route using public transportation R2 including stations closest to the current location (i.e., beyond the boundary of the geographic area, delineated by the isoline taught by Jean) and comparing the cost of route R2 and a vehicular route R1, where a smaller cost indicates the destination can be reached in a shorter time (i.e., at a lesser time of arrival); Col. 8 lines 53-56 teaches when the cost of route R2 is found to be smaller than the cost of route R1, it is determined that there is a merit in selecting route R2; and Fig. 2 step S107; Col. 8 line 63 to Col. 9 line 4 teach when there is no vacancy in parking lots near the destination, route R1 cannot be selected (i.e., the time to park is greater) and route R2 is indicated (because the time of arrival would be less than the time to park when there is no vacancy in parking lots near the destination))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jean to incorporate the teachings of Asai to include in the method taught by Jean providing data to generate a user interface and determining at alternate mode of transport outside the boundary of the geographic area, delineated by the isoline taught by Jean, and with a time of arrival less than the time to park as taught by Asai.
	The motivation for doing so would be to permit a driver to compare travel time required for driving the vehicle to the destination with that required by public transport to reach the same destination, and recommend one or the other to the user (Asai, Col. 1, lines 36-51), and show the time required for each route to the user on the user interface using isochrones as in Jean for visual comparison by the user between driving to the destination or parking at a transportation station and taking public transportation to reach the destination.
Regarding claim 2, the combination of Jean and Asai teaches all the limitations of claim 1, and further teaches “providing data to present another representation of the at least one alternate mode of transport in the user interface (Asai, Fig. 2, reference numeral S106 “INDICATE R2”)”.
Regarding claim 4, the combination of Jean and Asai teaches all the limitations of claim 1, and further teaches “initiating a computation or a presentation of the alternate mode of transport, an alternate route, or a combination thereof based on determining that the time to park at the destination is increasing over a monitored time period (Asai, Fig. 2, reference numeral S107; Col. 8, line 63 to Col. 9, line 4; recommends public transport if no parking is available at the destination (time to park increases if no parking is available at destination and the time period monitored is over the duration of travel to the destination)”.
Regarding claim 5, the combination of Jean and Asai teaches all the limitations of claim 4, and further teaches “wherein the computation or the presentation of the alternate mode of transport is initiated based on determining that the time to park has increased to a threshold value (Asai, Fig. 2, reference numeral S107; Col. 8, line 63 to Col. 9, line 4; no parking available indicates time to park has increased to a threshold value)”.
Regarding claim 6, the combination of Jean and Asai teaches all the limitations of claim 4, and further teaches “wherein the alternate mode of transport is associated with a mobility hub (Asai, Fig. 7, station 210, which is a type of mobility hub)”.
Regarding claim 7, the combination of Jean and Asai teaches all the limitations of claim 4, and further teaches “wherein the alternate mode of transport includes a shared vehicle, a public transport, or a combination thereof (Asai, Col. 7, line 36 disclosing public transportation R2 and Col. 8, lines 16-20 disclosing chauffer mode (shared vehicle))”.
Regarding claim 8, the combination of Jean and Asai teaches all the limitations of claim 1, and further teaches “initiating a presentation of a recommendation to continue to the destination to find a parking space based on determining that the time to park at the destination is decreasing over a monitored time period (Asai, Fig. 2, reference numerals S107 and S108 (indicates driving if parking is available near the destination), Col. 5, lines 48-55, the device acquires parking lot information and therefore provides an indication when there is a vacancy at a lot near the destination)”.
Regarding claim 9, the combination of Jean and Asai teaches all the limitations of claim 1, and further teaches “wherein the time to park is further computed based on at least one of: historical parking information; a count of vehicles searching for parking; and traffic information (Jean, page 2, 1st full paragraph; page 3, 1st bullet point)”.
Regarding claim 10, the combination of Jean and Asai teaches all the limitations of claim 1, and further teaches “computing a time to the destination based at least in part on a travel time to the isoline, the time to park, and a time from a parking space to the destination (Jean, page 7, Fig. 2; concluding paragraph, “[t]his map provides an efficient solution to compute a route going around the destination while trying to minimise [sic] the total time to find a parking spot and walk up to the destination”)”.
Regarding claim 11, the combination of Jean and Asai teaches “An apparatus for providing an isoline map of a travel time on a route leg of an intermodal route to a destination (Jean, pages 6 and 7; Fig. 2 showing an isochrone map in which an isochrone is a type of isoline), comprising: at least one processor (Asai, Col. 6, last line); and at least one memory including computer program code for one or more programs (Asai, Col. 6, last line), the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following, compute the travel time on the route leg of the intermodal route, wherein the route leg is among a plurality of route legs of the intermodal route computed to reach the destination (Asai, claim 33 thereof disclosing a route for a vehicle and a route for public transportation), and wherein the time to park is computed based on at least real-time parking information (Jean, Pg. 2 Background par. 1 lines 2-7 teaches using real-time parking information; Pg. 3 Model par. 2 lines 1-2 teaches a model processes a collection of vehicle traces (real-time data) that are filtered out in such a way that the end of the trace corresponds to a parking event (parking information)); determine an isoline that delineates a boundary of a geographic area surrounding the destination that is reachable within the travel time on the route leg (Jean, pages 6 and 7; Fig. 2 showing an isochrone map in which an isochrone is a type of isoline); provide data to generate a user interface (Asai, Fig. 1, input device 14 and display 20) depicting a representation of the isoline with respect to the destination in the isoline map (Jean, Fig. 2); determine at least one alternate mode of transport that is located beyond the boundary of the geographic area delineated by the isoline and that has an estimated time of arrival less than the time to park (Asai, Col. 7 lines 34-37 and Col. 8 lines 25-33 teach searching for a route using public transportation R2 including stations closest to the current location (i.e., beyond the boundary of the geographic area delineated by the isoline taught by Jean) and comparing the cost of route R2 and a vehicular route R1, where a smaller cost indicates the destination can be reached in a shorter time (i.e., at a lesser time of arrival); Col. 8 lines 53-56 teaches when the cost of route R2 is found to be smaller than the cost of route R1, it is determined that there is a merit in selecting route R2; and Fig. 2 step S107; Col. 8 line 63 to Col. 9 line 4 teach when there is no vacancy in parking lots near the destination, route R1 cannot be selected (i.e., the time to park is greater) and route R2 is indicated (because the time of arrival would be less than the time to park when there is no vacancy in parking lots near the destination)); determine that the travel time on the route leg is increasing or decreasing over a monitored time period (Jean, page 2, 1st full paragraph; bases parking availability/probability (i.e., time to park) on real time data, which would necessarily indicate if the parking availability/probability is increasing or decreasing over time; Pg. 3 Model par. 2 teaches using a model that processes a collection of vehicle traces (real-time data) that is filtered out in such a way that the end of the trace corresponds to a parking event (parking information)); and update the representation of the isoline in the isoline map to indicate the increasing or the decreasing of the time to park (Jean, page 2, 1st full paragraph, since the isoline/isochrone map is based on real time data, the map will update as data changes in real time; Pg. 5-6 Isochrones computation par. 1 and 3-5 teach using traffic information to initialize the time needed to travel each street by car, a new expected time (which includes both the time to drive to a parking spot and the time needed to walk from the parking spot to the final destination) to destination is calculated, and an isochrome map with each street augmented with an expected time to reach the destination, where the isochrone map necessarily updates based on changes in the received real-time data)”.
	Jean does not expressly disclose “at least one processor, and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following, compute, by a processor, the travel time on the route leg of the intermodal route, wherein the route leg is among a plurality of route legs of the intermodal route computed to reach the destination” as recited in Claim 11. Neither does Jean expressly disclose “a user interface” or “determine at least one alternate mode of transport that is located beyond the boundary of the geographic area delineated by the isoline and that has an estimated time of arrival less than the time to park”. However, these elements are disclosed in Asai as indicated above.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jean to incorporate the teachings of Asai to include in the apparatus taught by Jean at least one processor, and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following, compute the travel time on the route leg of the intermodal route, wherein the route leg is among a plurality route legs of the intermodal route computed to reach the destination, provide data to generate a user interface, and determine an alternate mode of transport located outside the boundary of the geographic area, delineated by the isoline taught by Jean, that has an estimated time of arrival less than the time to park as taught by Asai.
	The motivation for doing so would be to permit a driver to compare travel times between a route using public transportation and a route in which a private vehicle is driven to the destination and parked, and recommend one or the other route to the user (Asai, Col. 1, lines 36-51).
Regarding claim 12, the combination of Jean and Asai teaches all the limitation of claim 11, and further teaches “wherein the apparatus is further caused to: provide data to present another representation of the at least one alternate mode of transport in the user interface (Asai, Fig. 2, reference number S107; Col. 8, line 63 to Col. 9, line 4; recommends public transportation if no parking is available at the destination)”.
Regarding claim 14, the combination of Jean and Asai teaches all the limitation of claim 11, and further teaches “wherein the apparatus is further caused to: initiate a computation or a presentation of an alternate mode of transport, the alternate route, or a combination thereof based on determining that the travel time on the route leg has increased to or beyond a threshold value (Asai, Fig. 2, reference numeral S107; Col. 8, line 63 to Col. 9, line 4, no parking available indicates time to park has increased to a threshold value)”.
Regarding claim 15, the combination of Jean and Asai teaches all the limitation of claim 11, and further teaches “wherein the route leg is a last route leg of the intermodal route (Jean, pages 6 and 7; Fig. 2 showing an isochrone map, in which the last leg is walking to the target destination from a vehicle parking spot)”.
Regarding claim 16, Jean in view of Asai teaches “A non-transitory computer-readable storage medium (Asai, claim 33) for providing an isoline map of a time to park at a destination (Jean, pages 6 and 7; Fig. 2 showing an isochrone map in which an isochrone is a type of isoline map), carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to at least perform the following steps (Asai, claim 33): computing the time to park at a destination of a navigation route (Jean, Fig. 2, indicates a destination with a capital letter “T” with multiple navigation routes computed to the destination), wherein the time to park represents an estimated time that is needed for a vehicle to park within a geographic area surrounding the destination (Jean, page 7, the paragraph following Fig. 2 “[e]ach measure corresponds to the total time needed to park the car and then walk up to the destination” and the concluding paragraph “predict historical probabilities to park on street at different days of the week and different hours of the day”), and wherein the time to park is computed based on at least real-time parking information (Jean, Pg. 2 Background par. 1 lines 2-7 teaches using real-time parking information; Pg. 3 Model par. 2 lines 1-2 teaches a model processes a collection of vehicle traces (real-time data) that are filtered out in such a way that the end of the trace corresponds to a parking event (parking information)); determining an isoline that delineates a boundary of the geographic area (Jean, pages 6 and 7 and Fig. 2, showing an isochrone map with colors delineating a boundary of the geographic area), wherein the isoline indicates an extent of the geographic area in which the time to park applies (Jean, Fig. 2 in which colors shown on streets indicate geographic areas surrounding the destination where the time to park applies for each color); providing data to generate a user interface depicting a representation of the isoline with respect to the destination in the isoline map (Asai, Fig. 1, input device 14 and display 20); determining at least one alternate mode of transport that is located beyond the boundary of the geographic area delineated by the isoline and that has an estimated time of arrival less than the time to park (Asai, Col. 7 lines 34-37 and Col. 8 lines 25-33 teach searching for a route using public transportation R2 including stations closest to the current location (i.e., beyond the boundary of the geographic area delineated by the isoline taught by Jean) and comparing the cost of route R2 and a vehicular route R1, where a smaller cost indicates the destination can be reached in a shorter time (i.e., at a lesser time of arrival); Col. 8 lines 53-56 teaches when the cost of route R2 is found to be smaller than the cost of route R1, it is determined that there is a merit in selecting route R2; and Fig. 2 step S107; Col. 8 line 63 to Col. 9 line 4 teach when there is no vacancy in parking lots near the destination, route R1 cannot be selected (i.e., the time to park is greater) and route R2 is indicated (because the time of arrival would be less than the time to park when there is no vacancy in parking lots near the destination)); determining that the time to park at the destination is increasing or decreasing over a monitored time period (page 2, 1st full paragraph; bases parking availability/probability (i.e., time to park) on real time data, which would necessarily indicate if the parking availability/probability is increasing or decreasing over time; Pg. 3 Model par. 2 teaches using a model that processes a collection of vehicle traces (real-time data) that is filtered out in such a way that the end of the trace corresponds to a parking event (parking information)); and updating the representation of the isoline in the isoline map to indicate the increasing or the decreasing of the time to park (page 2, 1st full paragraph, since the isoline/isochrone map is based on real time data, the map will update as data changes in real time; Pg. 5-6 Isochrones computation par. 1 and 3-5 teach using traffic information to initialize the time needed to travel each street by car, a new expected time (which includes both the time to drive to a parking spot and the time needed to walk from the parking spot to the final destination) to destination is calculated, and an isochrome map with each street augmented with an expected time to reach the destination, where the isochrone map necessarily updates based on changes in the received real-time data)”.
	Jean does not expressly disclose “a non-transitory computer-readable storage medium” with the medium “carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to at least perform the following steps”, “providing data to generate a user interface”, or “determining at least one alternate mode of transport that is located beyond the boundary of the geographic area delineated by the isoline and that has an estimated time of arrival less than the time to park” However, Asai discloses these elements as indicated above. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jean to incorporate the teachings of Asai to include a non-transitory computer-readable storage medium with the medium carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to perform steps, including providing data to generate a user interface and determining an alternate mode of transport outside the boundary of the geographic area delineated by the isoline taught by Jean with an estimated time of arrival less than the time to park.
	The motivation for doing so would be to permit a driver to compare travel times on the user interface between a route using public transportation and a route in which a private vehicle is driven to the destination and parked, and recommend one or the other route to the user (Asai, Col. 1, lines 36-51).
Regarding claim 17, the combination of Jean and Asai teaches all the limitation of claim 16, and further teaches “wherein the apparatus is further caused to perform: providing data to present another representation of the at least one alternate mode of transport in the user interface (Asai, Fig. 2, reference numeral S106 (indicates public transportation when no parking is available at the destination)”.
Regarding claim 19, the combination of Jean and Asai teaches all the limitation of claim 16, and further teaches “wherein the apparatus is further caused to perform: initiating a computation or a presentation of an alternate mode of transport, the alternate route, or a combination thereof based on determining that the time to park at the destination is increasing over a monitored time period (Asai, Fig. 2, reference numeral S107; Col. 8, line 63 to Col. 9, line 4, indicates/presents a public transportation route R2 is no parking available at the destination)”.
Regarding claim 20, the combination of Jean and Asai teaches all the limitation of claim 16, and further teaches “wherein the computation or the presentation of the alternate mode of transport is initiated based on determining that the time to park has increased to a threshold value (Asai, Fig. 2, reference numeral S107; Col. 8, line 63 to Col. 9, line 4, no parking available indicates time to park has increased to a threshold value)”.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Gustafson et al. (US Patent Pub No. 2016/0334235) discloses providing routing via public transportation when traffic is congested and it is faster to use public transportation instead of driving as shown in Fig. 12 of the publication.
Liu (US Patent Pub. No. 2018/0336784) discloses displaying waiting times to park at streets near a destination in Fig. 7C on a user interface. The publication also teaches adjusting the estimated time of arrival based on the waiting time to park in Fig. 7A.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147.  The examiner can normally be reached on 7:30 am - 6:00 pm M-Th Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665